May 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         KENNETH UPCHURCH, Appellant

NO. 14-12-00140-CV                      V.

                     WELLS FARGO BANK, ET. AL., Appellees
                            ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 30, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
KENNETH UPCHURCH.
      We further order this decision certified below for observance.